Exhibit 10.8

EXCHANGE AGREEMENT

EXCHANGE AGREEMENT (this “Agreement”), dated as of September 20, 2016, among (i)
Claire’s Stores, Inc., a Florida corporation (“Claire’s Stores”), (ii) CLSIP
LLC, a Delaware limited liability company and a subsidiary of Claire’s Stores
(“Claire’s Newco”), (iii) Claire’s (Gibraltar) Holdings Limited, a Gibraltar
private limited liability company and a subsidiary of Claire’s Stores (“Claire’s
Gibraltar”, and together with Claire’s Stores and Claire’s Newco, the
“Offerors”), (iv) the investors listed on Schedule 1 hereto (collectively, the
“Apollo Holders”) and (v) the investor listed on Schedule 2 hereto (the
“Parent”, and together with the Apollo Holders, the “Affiliated Holders”). Terms
used but not defined herein shall have the meanings ascribed to them in the
Offer to Exchange Statement (as defined below).

W I T N E S S E T H :

WHEREAS, the Offerors offered to exchange (the “Exchange Offer”) any and all of
Claire’s Stores’ issued and outstanding (i) 8.875% Senior Secured Second Lien
Notes due 2019 (the “Second Lien Notes”), (ii) 7.750% Senior Notes due 2020 (the
“Unsecured Notes”) and (iii) 10.500% Senior Subordinated Notes due 2017 (the
“Subordinated Notes”, and together with the Second Lien Notes and Unsecured
Notes, the “Notes”) not held by the Parent for (i) up to $40.0 million of Senior
Secured Term Loans maturing 2021 of Claire’s Stores (“Claire’s Stores Term
Loans”), (ii) up to $130.0 million of Senior Secured Term Loans maturing 2021 of
Claire’s Newco (“Claire’s Newco Term Loans”) and/or (iii) up to $60.0 million of
Senior Term Loans maturing 2021 of Claire’s Gibraltar (“Claire’s Gibraltar Term
Loans” and together with the Claire’s Stores Term Loans and the Claire’s Newco
Term Loans, the “Term Loans”) pursuant to an offer to exchange statement (the
“Offer to Exchange Statement”); and

WHEREAS, the Exchange Offer expired on September 19, 2016 and the Settlement
Date will be on September 20, 2016; and

WHEREAS, the Term Loans will be made pursuant to the term loan credit agreements
(the “Claire’s Stores Term Loan Credit Agreement,” the “Claire’s Newco Term Loan
Credit Agreement,” the “Claire’s Gibraltar Term Loan Credit Agreement,” and
together, the “Term Loan Credit Agreements”), which are attached to the Offer to
Exchange Statement, to be entered into by Claire’s Stores, Claire’s Newco and
Claire’s Gibraltar, respectively, with the applicable guarantors and The Bank of
New York Mellon Trust Company, N.A., as Administrative Agent; and

WHEREAS, there are outstanding $183,556,002 aggregate principal amount of
Claire’s Stores’ 10.500% PIK Senior Subordinated Notes due 2017 (the “PIK
Subordinated Notes”), all of which are owned by the Apollo Holders as set forth
on Schedule 1 hereto; and

WHEREAS, the Parent owns $58,714,000 aggregate principal amount of the
Subordinated Notes, as set forth on Schedule 2 hereto; and

WHEREAS, the Affiliated Holders and the Offerors have agreed, pursuant to Letter
Agreements, dated as of August 12, 2016 and August 29, 2016, among the Offerors
and the Affiliated Holders, to effect an exchange of the Affiliated Holders’ PIK
Subordinated Notes and Subordinated Notes, as applicable, for Term Loans (the
“Affiliated Holder Exchange”) and, to



--------------------------------------------------------------------------------

the extent Term Loans are not available, to amend any remaining PIK Subordinated
Notes held by the Apollo Holders to extend their maturity to June 1, 2019 and
provide for pay-in-kind interest (such notes, the “New PIK Subordinated Notes”)
and to exchange any remaining Subordinated Notes held by the Parent for New PIK
Subordinated Notes issued pursuant to the Indenture; and

WHEREAS, to effect the foregoing, the Apollo Holders have agreed to consent to a
supplement to the Senior Subordinated Notes Indenture, dated as of May 4, 2016,
by and among Claire’s Stores, the guarantors party thereto and The Bank of New
York Mellon Trust Company, N.A., as Trustee (as supplemented, the “Indenture”)
to (i) set forth that all interest on the PIK Subordinated Notes will be
pay-in-kind and (ii) extend the maturity of the PIK Subordinated Notes to June
1, 2019; and

WHEREAS, to effect the foregoing, the Affiliated Holders and the Offerors have
agreed to enter into this agreement and facilitate the procedures of exchanging
the PIK Subordinated Notes and the Subordinated Notes; and

NOW THEREFORE, in consideration of the premises hereof and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

I. SUPPLEMENT TO THE INDENTURE

1.1 Form of Supplement. Each of the Apollo Holders consents to the proposed
supplement to the Indenture, the form of which is attached hereto as Exhibit A.

 

II. EXCHANGE AND PURCHASE OF TERM LOANS AND NEW PIK SUBORDINATED NOTES

2.1 Exchange Amounts. Based on the results of the Exchange Offer as of its
Expiration Time, each Affiliated Holder is entitled to receive, and has agreed
to accept, in exchange for its PIK Subordinated Notes or Subordinated Notes set
forth on Schedule 1 hereto and Schedule 2 hereto, as the case may be, the
aggregate principal amount of (i) Claire’s Stores Term Loans, (ii) Claire’s
Newco Term Loans and (iii) Claire’s Gibraltar Terms Loans set forth on Schedule
1 hereto and Schedule 2 hereto, and the Apollo Holders have agreed to amend
their remaining PIK Subordinated Notes to be New PIK Subordinated Notes and the
Parent has agreed to exchange its remaining Subordinated Notes for the New PIK
Subordinated Notes, in each case, in the aggregate principal amount set forth on
Schedule 1 hereto and Schedule 2 hereto, as the case may be.

2.2 Interest. All accrued but unpaid interest on the Affiliated Holders’ PIK
Subordinated Notes and Subordinated Notes, as the case may be, shall be
cancelled and not paid. Interest on Term Loans will accrue from the Settlement
Date. Interest on the New PIK Subordinated Notes will accrue from June 1, 2016
(the last day through which interest was paid on the PIK Subordinated Notes and
Subordinated Notes).

 

- 2 -



--------------------------------------------------------------------------------

III. CLOSING

3.1 Apollo Holders Deliveries. On the Settlement Date of the Exchange Offer (the
“Closing Date”):

(a) the Apollo Holders shall cause to be delivered to Claire’s Stores, or
otherwise in accordance with the instructions of the Claire’s Stores, the PIK
Subordinated Notes held by the Apollo Holders represented by notes numbered 1
through 16;

(b) the Apollo Holders shall become party to the Term Loan Credit Agreements in
the amounts set forth on Schedule 1 hereto by executing the joinders attached to
the Letter of Transmittal; provided, that any Term Loan Joinder executed and
delivered by an Apollo Holder shall not be required to contain a certification
by such Apollo Holder as to its qualification as an Eligible Holder; and

(c) Claire’s Stores shall issue and deliver New PIK Subordinated Notes to each
Apollo Holder in the aggregate principal amount to which each Apollo Holder is
entitled, as set forth on Schedule 1 hereto.

3.2 Parent Deliveries. On the Closing Date:

(a) the Parent shall cause to be delivered to the Offerors, or otherwise in
accordance with the instructions of the Offerors, the Subordinated Notes held by
the Parent;

(b) the Parent shall become party to the Term Loan Credit Agreements in the
amounts set forth on Schedule 2 hereto by executing the joinders attached to the
Letter of Transmittal; provided, that any Term Loan Joinder executed and
delivered by the Parent shall not be required to contain a certification by the
Parent as to its qualification as an Eligible Holder; and

(c) Claire’s Stores shall issue and deliver New PIK Subordinated Notes to the
Parent in the aggregate principal amount to which the Parent is entitled, as set
forth on Schedule 2 hereto.

3.3 Cancellation of Notes. Immediately following the delivery of the Term Loans
and the New PIK Subordinated Notes to the Affiliated Holders, the PIK
Subordinated Notes delivered by the Apollo Holders and the Subordinated Notes
delivered by the Parent shall be cancelled.

 

IV. CERTAIN REPRESENTATIONS AND COVENANTS OF THE AFFILIATED HOLDERS

4.1 Representations. Each Affiliated Holder represents to the Offerors that it:
(i) is knowledgeable, sophisticated and experienced in business and financial
matters; (ii) is able to bear the economic risk of such person’s investment in
the Term Loans and New PIK Subordinated Notes; and (iii) is an “accredited
investor” (as defined in Rule 501(a) under the Securities Act) or a non-U.S.
person (as defined in Regulation S under the Securities Act) outside of the
United States.

 

- 3 -



--------------------------------------------------------------------------------

4.2 Ownership. Each Affiliated Holder represents that it has all requisite power
and authority to enter into and perform all its obligations under this Agreement
and to carry out the transactions contemplated hereby and that it is the lawful
beneficial owner of the Subordinated Notes or PIK Subordinated Notes set forth
opposite its name on Schedule 1 or Schedule 2 hereto, as applicable, free of all
liens, claims and encumbrances.

4.3 Authorization. Each Affiliated Holder represents that it has taken all
actions necessary to authorize it to enter into and perform its obligations
under this Agreement and to consummate the transactions contemplated hereby and
thereby and that this Agreement is a valid and binding obligation of it,
enforceable in accordance with its terms, except for the effect of bankruptcy,
insolvency, reorganization, moratorium and other similar laws relating to or
affecting the rights of creditors generally and limitations imposed by federal
or state law or equitable principles upon the specific enforceability of any of
the remedies, covenants or other provisions thereof, and upon the availability
of injunctive relief or other equitable remedies.

4.4 No Conflicts. Each Affiliated Holder represents that neither the execution
or delivery of this Agreement, nor the consummation of the transactions
contemplated hereby will:

(a) violate any provision of its organizational documents; or

(b) violate any statute or law or any judgment, decree, order, regulation or
rule of any court or governmental authority to which it may be subject.

 

V. REPRESENTATIONS AND WARRANTIES OF THE OFFERORS

Each Offeror represents and warrants to the Affiliated Holders as follows:

5.1 Due Organization, etc. The Offeror is a corporation or limited liability
company duly organized, validly existing and in good standing under the laws of
its jurisdiction of incorporation or formation and has all requisite power and
authority to own or lease and operate its properties and carry on its business
as now conducted. The Offeror has all requisite power and authority to enter
into and perform all its obligations under this Agreement and to carry out the
transactions contemplated hereby.

5.2 Authorization. The Offeror has taken all actions necessary to authorize it
to enter into and perform its obligations under this Agreement and to consummate
the transactions contemplated hereby. This Agreement is the valid and binding
obligation of the Offeror, enforceable in accordance with its terms, except for
the effect of bankruptcy, insolvency, reorganization, moratorium and other
similar laws relating to or affecting the rights of creditors generally and
limitations imposed by federal or state law or equitable principles upon the
specific enforceability of any of the remedies, covenants or other provisions
thereof, and upon the availability of injunctive relief or other equitable
remedies.

5.3 No Conflicts. Neither the execution or delivery of this Agreement, nor the
consummation of the transactions contemplated hereby will:

(a) violate any provision of the organizational documents of the Offeror;

 

- 4 -



--------------------------------------------------------------------------------

(b) violate any statute or law or any judgment, decree, order, regulation or
rule of any court or governmental authority to which the Offeror or any of its
respective properties may be subject; or

(c) cause the acceleration of the maturity of, violate, be in conflict with,
constitute a default under, permit the termination of or require the consent of
any person under any agreement relating to indebtedness for borrowed money to
which the Offeror is a party or by which it (or its respective properties) may
be bound (i) other than required consents, all of which have been obtained on or
before the Closing Date, and (ii) other than as would not have a material
adverse effect on the Offeror and its subsidiaries, as applicable, taken as a
whole.

5.4 Investment Representations.

(a) None of the Offeror, any of its subsidiaries, or to the knowledge of the
Offeror, any of its affiliates, or any person acting on its behalf, has engaged
in any form of “general solicitation” or “general advertising” (as those terms
are used in Regulation D as promulgated under the Securities Act) or in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act in connection with the exchange of the New PIK Subordinated
Notes.

(b) None of the Offeror, any of its subsidiaries, any of its affiliates, or any
person acting on its behalf, has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of the New PIK Subordinated Notes
under the Securities Act, whether through integration with prior offerings or
otherwise.

(c) Assuming the accuracy of the representations and warranties made by the
Affiliated Holders set forth in Article IV hereto, it is not necessary in
connection with the exchange and delivery of the New PIK Subordinated Notes in
the manner contemplated by this Agreement to register the offer, issuance or
sale of any of the New PIK Subordinated Notes under the Securities Act, and such
offer, issuance or sale of the New PIK Subordinated Notes does not require the
Indenture to be qualified under the Trust Indenture Act of 1939, as amended.

 

VI. MISCELLANEOUS

6.1 Notices. All notices and communications provided for herein shall be in
writing and shall be delivered personally against written receipt or sent by
registered or certified mail, return receipt requested, postage prepaid, to the
person to whom it is directed, and shall be deemed given when received. Notices
shall be directed:

(a) if to the Offerors, to such person at:

Claire’s Stores, Inc.

2400 West Central Road

Hoffman Estates, IL 60192

Attention: Chief Financial Officer

(b) if to the Affiliated Holders, to the addresses set forth on Schedule 1
hereto;

 

- 5 -



--------------------------------------------------------------------------------

or at such other address as a party shall have specified by notice in writing,
in the case of the Offerors, to the Affiliated Holders, and in the case of the
Affiliated Holders, to the Offerors.

6.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to any conflict
of law principles that might require the application of the laws of another
jurisdiction.

6.3 Amendments, etc. This Agreement may not be modified or amended, and no
provision hereof may be waived, except by an instrument in writing signed by the
parties hereto to be charged.

6.4 Assignments. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

6.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

[Signature Pages Follow]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this agreement as of the date
first above written.

 

CLAIRE’S STORES, INC. By:   LOGO [g437016ex105pg007a.jpg]  

 

  Name:   Stephen Sernett   Title:   Vice President and Associate General
Counsel CLSIP LLC By:   LOGO [g437016ex105pg007b.jpg]  

 

  Name:   Stephen Sernett   Title:   Vice President, Secretary and General
Counsel CLAIRE’S (GIBRALTAR) HOLDINGS LIMITED By:   LOGO
[g437016ex105pg007c.jpg]  

 

  Name:   Stephen Sernett   Title:   Director

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

AAA CO-INVEST VI BC, LTD. By:   LOGO [g437016ex105pg008a.jpg]  

 

  Name:   Laurie D. Medley   Title:   Director AAA CO-INVEST VI (EHS-BC), LLC
By:   LOGO [g437016ex105pg008b.jpg]  

 

  Name:   Laurie D. Medley   Title:   Vice President APOLLO OVERSEAS PARTNERS
(DELAWARE 892) VI, L.P. By:  

Apollo Advisors VI, L.P.,

its general partner

By:  

Apollo Capital Management VI, LLC,

its general partner

By:   LOGO [g437016ex105pg008c.jpg]  

 

  Name:   Laurie D. Medley   Title:   Vice President APOLLO INVESTMENT FUND VI,
L.P. By:  

Apollo Advisors VI, L.P.,

its general partner

By:  

Apollo Capital Management VI, LLC,

its general partner

By:   LOGO [g437016ex105pg008d.jpg]  

 

  Name:   Laurie D. Medley   Title:   Vice President

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

APOLLO OVERSEAS PARTNERS (GERMANY) VI, L.P. By:  

Apollo Advisors VI, L.P.,

its managing general partner

By:  

Apollo Capital Management VI, LLC,

its general partner

By:   LOGO [g437016ex105pg009a.jpg]  

 

  Name:   Laurie D. Medley   Title:   Vice President APOLLO OVERSEAS PARTNERS
VI, L.P. By:  

Apollo Advisors VI, L.P.,

its managing general partner

By:  

Apollo Capital Management VI, LLC,

its general partner

By:   LOGO [g437016ex105pg009b.jpg]  

 

  Name:   Laurie D. Medley   Title:   Vice President APOLLO OVERSEAS PARTNERS
(DELAWARE) VI, L.P. By:  

Apollo Advisors VI, L.P.,

its general partner

By:  

Apollo Capital Management VI, LLC,

its general partner

By:   LOGO [g437016ex105pg009c.jpg]  

 

  Name:   Laurie D. Medley   Title:   Vice President

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

EURO VI (BC) S.À R.L. By:   LOGO [g437016ex105pg010.jpg]  

 

  Name:   Katherine G. Newman   Title:   Class A Manager By:    

 

  Name:     Title:   Class B Manager

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

EURO VI (BC) S.À R.L. By:    

 

  Name:   Katherine G. Newman   Title:   Class A Manager By:   LOGO
[g437016ex105pg011n.jpg]  

 

  Name:   Laurent Ricci   Title:   Class B Manager

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

CLAIRE’S INC. By:   LOGO [g437016ex105pg012.jpg]  

 

  Name:   Stephen Sernett   Title:   Vice President and Associate General
Counsel

 

[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

Schedule 1

 

Apollo Holder

(Name and Address)

   PIK
Subordinated
Notes      Claire’s Stores
Term Loans      Claire’s Newco
Term Loans      Claire’s
Gibraltar Term
Loans      New PIK
Subordinated
Notes  

AAA Co-Invest VI BC, LTD.

c/o Apollo International

Management, L.P.

9 West 57th Street

New York, NY 10019

   $ 4,724,673.00       $ 205,428.78       $ 667,643.54       $ 308,095.93      
$ 0   

AAA Co-Invest VI (EHS-BC), LLC

c/o Apollo International

Management, L.P.

9 West 57th Street

New York, NY 10019

   $ 2,499,688.00       $ 108,686.43       $ 353,230.91       $ 163,004.65      
$ 0   

Apollo Overseas Partners

(Delaware 892) VI, L.P.

c/o Apollo Management VI, L.P.

9 West 57th Street

New York, NY 10019

   $ 5,544,570.00       $ 241,077.90       $ 783,503.19       $ 361,561.41      
$ 0   

Apollo Investment Fund VI, L.P.

c/o Apollo Management VI, L.P.

9 West 57th Street

New York, NY 10019

   $ 19,764,898.00       $ 859,377.77       $ 2,792,977.74       $ 1,288,869.00
      $ 0   

Apollo Overseas Partners

(Germany) VI, L.P.

c/o Apollo Management VI, L.P.

9 West 57th Street

New York, NY 10019

   $ 92,620.00       $ 4,027.12       $ 13,088.13       $ 6,039.75       $ 0   

Apollo Overseas Partners VI, L.P.

c/o Apollo Management VI, L.P.

9 West 57th Street

New York, NY 10019

   $ 5,433,005.00       $ 236,227.06       $ 767,737.94       $ 354,286.26      
$ 0   

Apollo Overseas Partners

(Delaware) VI, L.P.

c/o Apollo Management VI, L.P.

9 West 57th Street

New York, NY 10019

   $ 2,251,298.00       $ 97,886.44       $ 318,130.92       $ 146,807.14      
$ 0   

Euro VI (BC) S.à r.l.

c/o Apollo Management VI, L.P.

9 West 57th Street

New York, NY 10019

   $ 143,245,250.00       $ 6,228,303.47       $ 20,241,986.28       $
9,341,022.75       $ 0      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Totals:

   $ 183,556,002.00       $ 7,981,014.97       $ 25,938,298.64       $
11,969,686.89       $ 0      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 2

 

Parent

(Name and Address)

   Subordinated
Notes      Claire’s Stores
Term Loans      Claire’s Newco
Term Loans      Claire’s
Gibraltar Term
Loans      New PIK
Subordinated
Notes  

Claire’s Inc.

2400 West Central Road

Hoffman Estates, IL 60192

   $ 58,714,000.00       $ 2,552,884.72       $ 8,296,875.34       $
3,828,739.94       $ 0   



--------------------------------------------------------------------------------

Exhibit A

Form of Supplemental Indenture

[Attached]



--------------------------------------------------------------------------------

SENIOR SUBORDINATED NOTES FIRST SUPPLEMENTAL INDENTURE (this “First Supplemental
Indenture”), dated as of [            ], 2016, by and among Claire’s Stores,
Inc., a Florida corporation (the “Company”), BMS Distributing Corp., a Delaware
corporation, CBI Distributing Corp., a Delaware corporation, Claire’s Boutiques,
Inc., a Colorado corporation, Claire’s Canada Corp., a Delaware corporation,
Claire’s Puerto Rico Corp., a Delaware corporation, and CSI Canada LLC, a
Delaware limited liability company, as guarantors (the “Guarantors”), and The
Bank of New York Mellon Trust Company, N.A., as Trustee (the “Trustee”), to the
Indenture (the “Indenture”), dated as of May 4, 2016, among the Company, the
Guarantors and the Trustee.

W I T N E S S E T H :

WHEREAS, the Company, the Guarantors and the Trustee are executing and
delivering this First Supplemental Indenture to (i) set forth that all interest
on the Notes shall be pay-in-kind, (ii) extend the maturity of the Notes to June
1, 2019 and (iii) replace the form of Note attached to the Indenture as Exhibit
A to the Indenture;

WHEREAS, as required by Section 9.02 of the Indenture, each Holder of the
Outstanding Notes has consented to the execution and delivery of this First
Supplemental Indenture and the alteration of the consideration to be paid as
interest on the Notes and the extension of maturity of the Notes to be effected
hereby;

WHEREAS, Sections 2.01 and 9.02 of the Indenture provide that the Trustee, the
Company and each of the Guarantors are authorized to execute and deliver this
First Supplemental Indenture; and

WHEREAS, this First Supplemental Indenture has been duly authorized by all
necessary corporate or other action on the part of the Trustee, the Company and
each of the Guarantors.

NOW, THEREFORE, for and in consideration of the foregoing premises and for good
and valuable consideration, the receipt of which is hereby acknowledged, it is
mutually covenanted and agreed, for the equal and ratable benefit of the Holders
of the Notes, as follows:

Section 1. Capitalized Terms. Capitalized terms used herein but not defined
shall have the meanings assigned to them in the Indenture.

Section 2. Amendment to Interest Payment Terms. Section 4.01 of the Indenture is
hereby amended and restated in its entirety as follows:

The Issuer shall pay or cause to be paid the principal of, premium, if any, and
interest on the Notes on the dates and in the manner provided in the Notes. As
provided in the Notes, on each Interest Payment Date through December 1, 2018,
the Issuer shall pay interest on the Notes entirely as a PIK Payment, and on the
June 1, 2019 Interest Payment Date, the Issuer shall pay interest on the Notes
entirely as Cash Interest. PIK Interest shall be considered paid on the date due
if the Trustee is directed on or prior to such date to issue PIK Notes or
increase the principal amount of the Notes, in each case in an amount equal to
the amount of the applicable PIK Interest.

The Issuer shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at the rate equal to
the then applicable interest rate on the Notes to the extent lawful; it shall
pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest (without regard to any
applicable grace period) at the same rate to the extent lawful.



--------------------------------------------------------------------------------

Section 3. Amendment to Maturity Date. The Stated Maturity of the Notes shall be
June 1, 2019.

Section 4. Form of Note. The form of Note attached as Exhibit A to the Indenture
shall be replaced by the form of Note attached as Exhibit A hereto.

Section 5. Ratification of Indenture; Supplemental Indenture Part of Indenture.
Except as expressly amended hereby, the Indenture is in all respects ratified
and confirmed and all the terms, conditions and provisions thereof shall remain
in full force and effect. This First Supplemental Indenture shall form a part of
the Indenture for all purposes, and every Holder of Notes heretofore or
hereafter authenticated and delivered shall be bound hereby.

Section 6. The Trustee. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this First
Supplemental Indenture or for or in respect of the recitals contained herein.
Except as otherwise expressly provided herein, no duties, responsibilities or
liabilities are assumed, or shall be construed to be assumed by the Trustee by
reason of this First Supplemental Indenture. This First Supplemental Indenture
is executed and accepted by the Trustee subject to all the terms and conditions
set forth in the Indenture with the same force and effect as if those terms and
conditions were repeated at length herein and made applicable to the Trustee
with respect hereto. In entering into this First Supplemental Indenture, the
Trustee shall be entitled to the benefit of every provision of the Indenture
relating to the conduct or affecting the liability or affording protection to
the Trustee, whether or not elsewhere herein so provided.

Section 7. Governing Law. THIS FIRST SUPPLEMENTAL INDENTURE SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 8. Counterparts. The parties may sign any number of copies of this First
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.

Section 9. Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction of this First Supplemental Indenture
and shall in no way modify or restrict any of the terms or provisions hereof.

Section 10. Severability. In case any provision of this First Supplemental
Indenture shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

Section 11. Benefits Acknowledged. The Guarantors’ guarantees are subject to the
terms and conditions set forth in the Indenture. Each of the Guarantors
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated by the Indenture and this First Supplemental
Indenture and that the guarantee and waivers made by it pursuant to this First
Supplemental Indenture are knowingly made in contemplation of such benefits.

[Signatures on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed, all as of the date first above written.

 

CLAIRE’S STORES, INC. By:  

 

  Name:   Title: BMS DISTRIBUTING CORP. By:  

 

  Name:   Title: CBI DISTRIBUTING CORP. By:  

 

  Name:   Title: CLAIRE’S BOUTIQUES, INC. By:  

 

  Name:   Title: CLAIRE’S CANADA CORP. By:  

 

  Name:   Title: CLAIRE’S PUERTO RICO CORP. By:  

 

  Name:   Title: CSI CANADA LLC By:  

 

  Name:   Title:

 

[Signature Page to First Supplemental Indenture – 10.500% PIK Subordinated
Notes]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee By:  

 

  Name:   Title:

 

[Signature Page to First Supplemental Indenture – 10.500% PIK Subordinated
Notes]



--------------------------------------------------------------------------------

EXHIBIT A

[Global Note Legend]

THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06(h) OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE
EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE,
(III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.11 OF THE INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE ISSUER. UNLESS AND
UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE FORM, THIS
NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF
THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER
NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”) TO THE ISSUER OR ITS AGENT
FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE REQUESTED BY
AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR
SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC),
ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY
PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

[Private Placement Legend]

THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND THIS NOTE MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE
EXEMPTION THEREFROM. EACH PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE
SELLER OF THIS NOTE MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF
SECTION 5 OF THE SECURITIES ACT. THE HOLDER OF THIS NOTE AGREES FOR THE BENEFIT
OF THE ISSUER THAT (A) THIS NOTE MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED ONLY (1) (a) IN THE UNITED STATES TO A PERSON WHO THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A
UNDER THE



--------------------------------------------------------------------------------

SECURITIES ACT, (b) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN
ACCORDANCE WITH RULE 904 UNDER THE SECURITIES ACT, (c) IN A TRANSACTION MEETING
THE REQUIREMENTS OF RULE 144 UNDER THE SECURITIES ACT, (d) TO AN INSTITUTIONAL
“ACCREDITED INVESTOR” (AS DEFINED IN RULE 501 (a) (1), (2), (3) OR (7) UNDER THE
SECURITIES ACT (AN “INSTITUTIONAL ACCREDITED INVESTOR”)) THAT, PRIOR TO SUCH
TRANSFER, FURNISHES THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN
REPRESENTATIONS AND AGREEMENTS (THE FORM OF WHICH CAN BE OBTAINED FROM THE
TRUSTEE) AND, IF SUCH TRANSFER IS IN RESPECT OF AN AGGREGATE PRINCIPAL AMOUNT OF
NOTES LESS THAN $250,000, AN OPINION OF COUNSEL ACCEPTABLE TO THE ISSUER THAT
SUCH TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT OR (e) IN ACCORDANCE WITH
ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND
BASED UPON AN OPINION OF COUNSEL IF THE ISSUER SO REQUESTS), (2) TO THE ISSUER
OR (3) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH CASE, IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION AND (B) THE HOLDER WILL, AND EACH
SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS NOTE FROM IT OF
THE RESALE RESTRICTIONS SET FORTH IN (A) ABOVE.

[Regulation S Temporary Global Note Legend]

THIS NOTE (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION ORIGINALLY
EXEMPT FROM REGISTRATION UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY NOT BE TRANSFERRED IN THE UNITED STATES OR TO, OR FOR
THE ACCOUNT OR BENEFIT OF, ANY U.S. PERSON EXCEPT PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ALL
APPLICABLE STATE SECURITIES LAWS. TERMS USED ABOVE HAVE THE MEANINGS GIVEN TO
THEM IN REGULATION S UNDER THE SECURITIES ACT.



--------------------------------------------------------------------------------

    [CUSIP            ]     [ISIN            ]

[RULE 144A] [REGULATION S] GLOBAL NOTE

representing up to $[        ]

 

No.      [$        ]

CLAIRE’S STORES, INC.

promises to pay to Cede & Co., or registered assigns, the principal sum [set
forth on the Schedule of Exchanges of Interests in the Global Note attached
hereto] [of              United States Dollars] on June 1, 2019.

Interest Payment Dates: June 1 and December 1, commencing December 1, 2016

Record Dates: May 15 and November 15

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the Issuer has caused this instrument to be duly executed.

 

Dated:  

 

 

CLAIRE’S STORES, INC. By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

This is one of the Notes referred to in the within-mentioned Indenture:

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Trustee

By:  

 

  Authorized Signatory



--------------------------------------------------------------------------------

[REVERSE OF NOTE]

CLAIRE’S STORES, INC.

10.50% PIK SENIOR SUBORDINATED NOTES DUE 2017

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

1. INTEREST. Claire’s Stores, Inc., a Florida corporation (the “Issuer”),
promises to pay interest on the principal amount of this Note at a rate per
annum of 10.50% from June 1, 2016 until maturity. The Issuer will pay interest
on this Note semi-annually in arrears on June 1 and December 1 of each year
commencing on December 1, 2016, or if any such day is not a Business Day, on the
next succeeding Business Day (each, an “Interest Payment Date”). The Issuer will
make each interest payment to the Holder of record of this Note on the
immediately preceding May 15 and November 15 (each, a “Record Date”). Interest
on this Note will accrue from the most recent date to which interest has been
paid or, if no interest has been paid from and including June 1, 2016. The
Issuer will pay interest (including post-petition interest in any proceeding
under any Bankruptcy Law) on overdue principal and premium, if any, from time to
time on demand at the rate borne by this Note; it shall pay interest (including
post-petition interest in any proceeding under any Bankruptcy Law) on overdue
installments of interest (without regard to any applicable grace periods) from
time to time on demand at the rate borne by this Note. Interest will be computed
on the basis of a 360-day year comprised of twelve 30-day months.

For the Interest Period from and including June 1, 2016 to but excluding
December 1, 2018, the Issuer shall pay interest on this Note entirely [by
increasing the principal amount of this Note]1 [by issuing PIK Notes]2 (“PIK
Interest”). For the Interest Period from December 1, 2018 through maturity, the
Issuer shall pay interest on this Note entirely in cash. Any PIK Notes will be
dated as of the applicable Interest Payment Date and will bear interest from and
after such date. All PIK Notes shall have the same rights and benefits as the
Notes.

Interest on this Note will accrue at the rate of 10.50% per annum. PIK Interest
will be payable by [increasing the principal amount of this Note by an amount
equal to the amount of PIK Interest for the applicable Interest Period (rounded
up to the nearest whole dollar)]3 [issuing PIK Notes in an aggregate principal
amount equal to the amount of PIK Interest for the applicable Interest Period
(rounded up to the nearest whole dollar) and the Trustee will, at the request of
the Issuer, authenticate and deliver such PIK Notes for original issuance to the
Holders on the relevant Record Date, as shown on the Note Register]4. [Following
an increase in the principal amount of this Note as a result of the payment of
PIK Interest, this Note will bear interest on such increased principal amount
from and after the date of such interest payment.]5 [Any PIK Notes will be dated
as of the applicable Interest Payment Date and will bear interest

 

1  For Global Notes only.

2  For definitive Notes only.

3  For Global Notes only.

4  For definitive Notes only.

5 

For Global Notes only.



--------------------------------------------------------------------------------

from and after such date. All PIK Notes issued pursuant to the payment of PIK
Interest will mature on June 1, 2019 and will be governed by, and subject to the
terms, provisions and conditions of, the Indenture and shall have the same
rights and benefits as the Notes issued on the Issue Date. Any PIK Notes will be
issued with the description “PIK” on the face of such PIK Note.]6

2. METHOD OF PAYMENT. The Issuer will pay interest on this Note to the Person
who is the registered Holder of this Note at the close of business on May 15 or
November 15 (whether or not a Business Day), as the case may be, next preceding
the Interest Payment Date, even if this Note is canceled after such record date
and on or before such Interest Payment Date, except as provided in Section 2.12
of the Indenture with respect to defaulted interest. Payment of interest may be
made by check mailed to the Holders at their addresses set forth in the Note
Register; provided that (a) all cash payments of principal, premium, if any, and
interest on, Notes represented by Global Notes registered in the name of or held
by DTC or its nominee will be made by wire transfer of immediately available
funds to the accounts specified by the Holder or Holders thereof and (b) all
cash payments of principal, premium, if any, and interest with respect to
certificated Notes will be made by wire transfer to a U.S. dollar account
maintained by the payee with a bank in the United States if such Holder elects
payment by wire transfer by giving written notice to the Trustee or the Paying
Agent to such effect designating such account no later than 30 days immediately
preceding the relevant due date for payment (or such other date as the Trustee
may accept in its discretion). Such payment shall be in such coin or currency of
the United States of America as at the time of payment is legal tender for
payment of public and private debts.

3. PAYING AGENT AND REGISTRAR. Initially, The Bank of New York Mellon Trust
Company, N.A., the Trustee under the Indenture, will act as Paying Agent and
Registrar. The Issuer may change any Paying Agent or Registrar without notice to
the Holders. The Issuer or any of its Subsidiaries may act in any such capacity.

4. INDENTURE. The Issuer issued the Notes under an Indenture, dated as of May 4,
2016 (the “Indenture”), between the Issuer and the Trustee. This Note is one of
a duly authorized issue of notes of the Issuer designated as its 10.50% PIK
Senior Subordinated Notes due 2019. The Issuer shall be entitled to issue
Additional Notes pursuant to Section 2.01 and 4.09 of the Indenture. The terms
of the Notes include those stated in the Indenture. The Notes are subject to all
such terms, and Holders are referred to the Indenture and such Act for a
statement of such terms. To the extent any provision of this Note conflicts with
the express provisions of the Indenture, the provisions of the Indenture shall
govern and be controlling.

5. OPTIONAL REDEMPTION.

(a) Except as described below under clause 5(b) hereof, the Notes will not be
redeemable at the Issuer’s option.

(b) The Issuer may redeem the Notes at its option, in whole at any time or in
part from time to time, at a redemption price of 100.000% (expressed as a
percentage of principal amount (including any increase in the principal amount
as a result of a PIK Payment)), plus accrued and unpaid interest, if any, to the
date of redemption (the “Redemption Date”).

(c) Any redemption pursuant to this paragraph 5 shall be made pursuant to the
provisions of Sections 3.01 through 3.06 of the Indenture.

 

6  For definitve Notes only.



--------------------------------------------------------------------------------

6. MANDATORY REDEMPTION. The Issuer shall not be required to make mandatory
redemption or sinking fund payments with respect to the Notes.

7. NOTICE OF REDEMPTION. Subject to Section 3.03 of the Indenture, notice of
redemption will be mailed by first-class mail at least 30 days but not more than
60 days before the redemption date (except that redemption notices may be mailed
more than 60 days prior to a redemption date if the notice is issued in
connection with Article VIII or Article XI of the Indenture) to each Holder
whose Notes are to be redeemed at its registered address. Notes in denominations
larger than $2,000 may be redeemed in part but only in whole multiples of $1,000
or, if a PIK Payment has occurred, denominations larger than $1.00 may be
redeemed in part but only in whole multiples of $1.00, in each case, unless all
of the Notes held by a Holder are to be redeemed. On and after the Redemption
Date, interest ceases to accrue on this Note or portions thereof called for
redemption.

8. OFFERS TO REPURCHASE. Upon the occurrence of a Change of Control, the Issuer
shall make a Change of Control Offer in accordance with Section 4.13 of the
Indenture. In connection with certain Asset Sales, the Issuer shall make an
Asset Sale Offer as and when provided in accordance with Section 4.10 of the
Indenture.

9. SUBORDINATION. The Notes and the Guarantees are subordinated to Senior
Indebtedness of the Issuer and the Guarantors on the terms and subject to the
conditions set forth in the Indenture. To the extent provided in the Indenture,
Senior Indebtedness must be paid before the Notes and Guarantees may be paid.
The Issuer agrees, and each Holder by accepting a Note agrees, to the
subordination provisions contained in the Indenture and authorizes the Trustee
to give them effect and appoints the Trustee as attorney-in-fact for such
purpose.

10. DENOMINATIONS, TRANSFER, EXCHANGE. The Notes are in registered form without
coupons in denominations of $2,000 and integral multiples of $ 1,000 thereafter
(other than any PIK Notes, which may be issued in minimum denominations of $1.00
and integral multiples thereof and any increase in the principal amount of Notes
as a result of a PIK Payment which may be in integral multiples of $1.00). The
transfer of Notes may be registered and Notes may be exchanged as provided in
the Indenture. The Registrar and the Trustee may require a Holder, among other
things, to furnish appropriate endorsements and transfer documents and the
Issuer may require a Holder to pay any taxes and fees required by law or
permitted by the Indenture. The Issuer need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part. Also, the Issuer need
not exchange or register the transfer of any Notes for a period of 15 days
before a selection of Notes to be redeemed.

11. PERSONS DEEMED OWNERS. The registered Holder of a Note may be treated as its
owner for all purposes.

 

27



--------------------------------------------------------------------------------

12. AMENDMENT, SUPPLEMENT AND WAIVER. The Indenture, the Guarantees or the Notes
may be amended or supplemented as provided in the Indenture.

13. DEFAULTS AND REMEDIES. The Events of Default relating to the Notes are
defined in Section 6.01 of the Indenture. If any Event of Default occurs and is
continuing, the Trustee or the Holders of at least 30% in principal amount of
the then outstanding Notes may declare the principal, premium, if any, interest
and any other monetary obligations on all the then outstanding Notes to be due
and payable immediately. Notwithstanding the foregoing, in the case of an Event
of Default arising from certain events of bankruptcy or insolvency, all
outstanding Notes will become due and payable immediately without further action
or notice. Holders may not enforce the Indenture, the Notes or the Guarantees
except as provided in the Indenture. Subject to certain limitations, Holders of
a majority in aggregate principal amount of the then outstanding Notes may
direct the Trustee in its exercise of any trust or power. The Trustee may
withhold from Holders of the Notes notice of any continuing Default (except a
Default relating to the payment of principal, premium, if any, or interest) if
it determines that withholding notice is in their interest. The Holders of a
majority in aggregate principal amount of the Notes then outstanding by notice
to the Trustee may on behalf of the Holders of all of the Notes waive any
existing Default or and its consequences under the Indenture except a continuing
Default in payment of the principal of, premium, if any, or interest on, any of
the Notes held by a non-consenting Holder. The Issuer is required to deliver to
the Trustee annually a statement regarding compliance with the Indenture, and
the Issuer is required, after becoming aware of any Default, to deliver to the
Trustee a statement specifying such Default and what action the Issuer proposes
to take with respect thereto.

14. AUTHENTICATION. This Note shall not be entitled to any benefit under the
Indenture or be valid or obligatory for any purpose until authenticated by the
manual signature of the Trustee or an authentication agent.

15. TRUSTEE DEALINGS WITH ISSUER. The Trustee, in its individual or any other
capacity, may make loans to, accept deposits from, and perform services for the
Issuer or its Affiliates, and may otherwise deal with the Issuer or its
Affiliates, as if it were not the Trustee.

16. NO RECOURSE AGAINST OTHERS. No director, officer, employee, incorporator or
stockholder of the Issuer or any Guarantor, as such, will have any liability for
any obligations of the Issuer or the Guarantors under the Notes, the Indenture,
the Guarantees or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder of Notes by accepting a Note waives
and releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes.

17. GOVERNING LAW. THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO
CONSTRUE THE INDENTURE, THE NOTES AND THE GUARANTEES.

18. CUSIP AND ISIN NUMBERS. Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Issuer has caused
CUSIP and ISIN numbers to be printed on the Notes and the Trustee may use CUSIP
and ISIN numbers in



--------------------------------------------------------------------------------

notices of redemption as a convenience to Holders. No representation is made as
to the accuracy of such numbers either as printed on the Notes or as contained
in any notice of redemption and reliance may be placed only on the other
identification numbers placed thereon.

The Issuer will furnish to any Holder upon written request and without charge a
copy of the Indenture. Requests may be made to the Issuer at the following
address:

Claire’s Stores, Inc.

2400 West Central Road

Hoffman Estates, IL 60192

Fax No.: (847) 765-6747

Attention: Chief Financial Officer



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note to:  

 

  (Insert assignee’s legal name)

 

 

 

(Insert assignee’s social security number or taxpayer identification number.)

 

 

 

 

 

 

 

 

 

(Print or type assignee’s name, address and zip code)

 

and irrevocably appoint  

 

to transfer this Note on the books of the Issuer. The agent may substitute
another to act for him.

 

Date:  

 

         

Your Signature:

 

 

        (Sign exactly as your name appears on the face of this Note)      
Signature(s) must be guaranteed by an “eligible guarantor institution” meeting
the requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.      

 

     

Signature Guarantee



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Note purchased by the Issuer pursuant to
Section 4.10 or 4.13 of the Indenture, check the appropriate box below:

¨ Section 4.10            ¨ Section 4.13

If you want to elect to have only part of this Note purchased by the Issuer
pursuant to Section 4.10 or Section 4.13 of the Indenture, state the amount you
elect to have purchased:

$            

 

Date:  

 

         

Your Signature:

 

 

        (Sign exactly as your name appears on the face of this Note)      
Signature(s) must be guaranteed by an “eligible guarantor institution” meeting
the requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.      

 

     

Signature Guarantee



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE*

The following increases or decreases in the principal amount of this Global Note
have been made:

 

Date of Exchange

   Signature of
authorized signatory
of Trustee or
Custodian      Amount of decrease
in Principal Amount
of this Global Note      Amount of increase
in Principal Amount
of this Global Note      Principal Amount of
this Global Note
following such
decrease or increase                                      

 

* This schedule should be included only if the Note is issued in global form.